     Case 2:19-cv-08082-CAS-FFM Document 14 Filed 02/03/20 Page 1 of 4 Page ID #:80



1     WEINTRAUB TOBIN LAW CORPORATION
      DAVID R. GABOR, State Bar No. 145729
2     10250 Constellation Blvd., Suite 2900
      Los Angeles, California 90067
3     Telephone: 310-858-7888
      Facsimile: 310-550-7191
4     Email:     dgabor@weintraub.com
5     Attorneys for Plaintiffs
      RICHARD “CHEECH” MARIN, an individual;
6     KOO KOO BANANA, INC., a California Corporation
7

8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10

11     RICHARD “CHEECH” MARIN, an          Case No.: 2:19-CV-08082 CAS (FFMx)
       individual; KOO KOO BANANA, INC., a
12     California Corporation,             Hon. Christina A. Snyder
13                     Plaintiffs,             SECOND STIPULATION TO
                                               EXTEND TIME TO RESPOND TO
14               v.                            COMPLAINT BY ADDITIONAL
                                               FIFTEEN DAYS; [PROPOSED]
15     STEVEN CHIOCCHI, an individual;         ORDER
       CHEECH’S OWN, LLC, a New Jersey
16     Limited Liability Company,              Complaint Served:           11/5/19
                                               Current Response Date:      2/5/20
17                     Defendants.             New Response Date:          2/20/20
18

19
20

21

22

23

24

25

26

27

28
      {00200510.DOCX;}
         SECOND STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                        1
     Case 2:19-cv-08082-CAS-FFM Document 14 Filed 02/03/20 Page 2 of 4 Page ID #:81



1           WHEREAS, Plaintiffs Richard “Cheech” Marin and Koo Koo Banana, Inc.
2     (“Plaintiffs”) filed a Complaint in this action on September 18, 2019;
3           WHEREAS, Defendants Steven Chiocchi and Cheech’s Own, LLC
4     (“Defendants”) waived service of process of the summons and Complaint on
5     November 5, 2019, thereby providing Defendants with sixty days to respond to the
6     complaint, making Defendants’ original response deadline January 6, 2020;
7           WHEREAS, the Parties agreed to extend Defendants’ time to file their response
8     to the complaint pursuant to Local Rule 8-3 by a period of thirty days until February
9     5, 2020 in light of the holiday season and the Parties’ ongoing settlement discussions;
10          WHEREAS, the Parties have made progress toward reaching a settlement of all
11 claims asserted in this action but require additional time for negotiations and will be

12 unable to finalize an agreement by February 5, 2020; and

13          WHEREAS, the Parties agree to extend Defendants’ time to file their response
14 to the complaint by a period of fifteen days from Defendants’ current deadline to

15 respond, from February 5, 2020 to and including February 20, 2020;

16          IT IS HEREBY STIPULATED, by and between the Parties, through their
17 undersigned counsel, that Defendants may have a fifteen-day extension of time, up to

18 and including February 20, 2020, to respond to the complaint.

19
20 Dated: February 3, 2020               WEINTRAUB TOBIN LAW CORPORATION
21                                       By /S/ David R. Gabor
                                            David R. Gabor
22                                          Attorneys for Plaintiffs Richard “Cheech”
                                            Marin and Koo Koo Banana, Inc.
23

24 Dated: February 3, 2020               FOX ROTHSCHILD LLP
25                                       By /s/ Christopher R. Kinkade______________
                                            Christopher R. Kinkade
26                                          Attorney for Defendants Steven Chiocchi and
                                            Cheech’s Own, LLC
27

28
      {00200510.DOCX;}
         SECOND STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                        2
     Case 2:19-cv-08082-CAS-FFM Document 14 Filed 02/03/20 Page 3 of 4 Page ID #:82



1                                        FILER’S ATTESTATION
2            I, David R. Gabor, am the ECF user whose identification and password are
3     being used to file this STIPULATION TO EXTEND TIME TO RESPOND TO FIRST
4     AMENDED COMPLAINT BY NOT MORE THAN 30 DAYS. Pursuant to Civil Local Rule 5-

5     4.3.4.4(a)(2)(i), I hereby attest that the other above-named signatory concurs to this filing.

6

7     Dated: February 3, 2020                    WEINTRAUB TOBIN LAW CORPORATION
8
                                                 By /s/ David R. Gabor
9                                                   David R. Gabor
                                                    Attorneys for Plaintiffs Richard “Cheech”
10                                                  Marin and Koo Koo Banana, Inc.
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
      {00200510.DOCX;}
         SECOND STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                        3
     Case 2:19-cv-08082-CAS-FFM Document 14 Filed 02/03/20 Page 4 of 4 Page ID #:83



1                                    PROOF OF SERVICE
2                   Richard “Cheech” Marin, et al., v. Cheech’s Own, et al.
                            Case No. 2:19 -cv-8082 CAS (FFMx)
3
             I am a citizen of the United States. My business address is 10250 Constellation
4     Boulevard, Suite 2900, Los Angeles, CA 90067. I am employed in the county of Los
      Angeles where this service occurs. I am over the age of 18 years, and not a party to the
5     within cause. I am readily familiar with my employer’s normal business practice for
      collection and processing of correspondence for mailing with the U.S. Postal Service,
6     and that practice is that correspondence is deposited with the U.S. Postal Service the
      same day as the day of collection in the ordinary course of business.
7
             On February 3, 2020, following ordinary business practice, I served true copies
8     of the following document(s) described as:
9     SECOND STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT BY
      ADDITIONAL FIFTEEN DAYS Addressed to the following recipients:
10
   Christopher R. Kinkade
11
   Fox Rothschild LLP
12 997 Lenox Drive
   Lawrenceville, NJ 08648
13
   Tel: (609) 844-3023
14 Fax: (609) 896-1469
   Email: CKinkade@foxrothschild.com
15

16                BY MAIL: I enclosed the document(s) in a sealed envelope or package
      addressed to the persons at the addresses listed in the Service List and placed the
17    envelope for collection and mailing, following our ordinary business practices. I am
      readily familiar with the practice of Weintraub Tobin Chediak Coleman Grodin Law
18    Corporation for collecting and processing correspondence for mailing. On the same
      day that correspondence is placed for collection and mailing, it is deposited in the
19    ordinary course of business with the United States Postal Service, in a sealed envelope
      with postage fully prepaid. I am a resident or employed in the county where the mailing
20    occurred. The envelope was placed in the mail at Los Angeles, California.

21           []    BY ELECTRONIC MAIL]: I caused such document to be transmitted
      to the addressee(s) by way of electronic mail.
22
         I declare under penalty of perjury under the laws of the United States that the
23 foregoing is true and correct.

24       Executed on February 3, 2020, at Los Angeles, California.

25

26                                               /S/ Luz Calderon
                                                 Luz Calderon
27

28
      {00200510.DOCX;}
         SECOND STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                        4
